                         UNITED STATES DISTRICT COURT

                                             DISTRICT OF MASSACHUSETTS
                                             DKT NO. 1:18-mj-07179-JCB

********************************
UNITED STATES OF AMERICA

                   v.

BRIAN WALSHE
********************************

        MOTION OF DEFENDANT FOR HEARING TO REQUEST MODIFICATION
                     OF CONDITIONS OF RELEASE

Now comes the defendant, Brian Walshe, and moves this Honorable Court to schedule a hearing
for the purpose of requesting modifications the conditions of release in this matter. In support of
this motion, Mr. Walshe submits as follows:

   1.      At the First Appearance in this matter, Mr. Walshe was allowed to post
           significant bond to be released from custody. Other release conditions
           included the surrender of his passport, home curfew, the wearing of a
           monitoring bracelet (EHM) and the supervision of Pretrial Services.

   2.      Mr. Walshe is a 43 year-old father of one. He is a businessman who lives
           with his wife and child in Lynn, Massachusetts and is about to buy real estate
           and move to Marblehead, Massachusetts. He has no prior record and at the
           First Appearance, Pretrial Services recommended that a bracelet, curfew or
           GPS monitoring was not necessary after its interview and initial investigation
           into Mr. Walshe.

   3.      After hearing argument, during which time evidence was shown of strong ties
           to the community, the Magistrate imposed the above-listed conditions. The
           court also indicated a willingness to review these conditions after there was
           more time to get to “know each other” as Mr. Walshe was new to the system
           and had no known history that made the court or Government comfortable
           with less restriction.

   4.      Approximately six months has transpired since the Initial Appearance.
           During this time, the Government and defense counsel have had a number of
           discussions about this matter. More importantly, Mr. Walshe has completely
           complied with everything asked of him by this Honorable Court and by
           Pretrial Services. In fact, upon information and belief, Pretrial Services has
           not changed its position and would support this motion.
   5.     While Mr. Walshe had not been aware of his pending arrest at the time of the
          First Appearance, he has been aware of the charges against him in this matter.
          He is also aware that the Government is seeking to Indict him. Nevertheless,
          he has completely complied with Pretrial Services and, it is submitted, has
          given additional strong evidence that he is not a flight risk, despite his
          previous ability to travel in the past.

   6.      As argued at the First Appearance, the EHM/curfew greatly prejudices Mr.
           Walshe in terms of his business, given the nature of said business which
           includes the wine busyness. As the holiday season approaches, it also restricts
           Mr. Walshe’ ability to fully enjoy the said holidays with his family.

   7.      While the Government has not agreed to the removal of the EHM/curfew, it
           has agreed to have the matter scheduled for a hearing.

WHEREFORE, the defendant, Brian Walshe, respectfully requests that after review and
re-hearing that this Honorable Court either strike the EHM/curfew restrictions from his
conditions. The defendant further respectfully requests that a hearing on this motion be
set for the morning of Thursday, October 25th, Friday, October 26th or the afternoon of
Monday, October 29th.


Respectfully submitted,

Brian Walshe

By his attorney,


Samuel B. Goldberg
BBO #549248
689 Massachusetts Avenue
Cambridge, MA 02139
Dated: October 24, 2018

                             CERTIFICATE OF SERVICE

I, Samuel B. Goldberg, hereby certify that on October 24, 2018,
I served a true copy of the foregoing document on upon all parties, by electronically
filing to all ECF registered parties.


/s/ Samuel B. Goldberg
